EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Masters on 8/4/2021.

The application has been amended as follows: 

In the claims

In claim 25, lines 4-5 (as containing Formula IV and V) have been deleted and replaced with: --
            
                
                    
                        ρ
                    
                    
                        m
                    
                
                =
                
                    
                        ρ
                    
                    
                        0
                    
                
                -
                
                    
                        ∑
                        
                            i
                            =
                            1
                        
                        
                            m
                        
                    
                    
                        
                            
                                ρ
                            
                            
                                i
                            
                        
                        
                            
                                φ
                            
                            
                                i
                            
                        
                    
                
            
         for             
                
                    
                        ρ
                    
                    
                        m
                    
                
                <
                
                    
                        ρ
                    
                    
                        0
                    
                
            
        			Formula IV
            
                
                    
                        ρ
                    
                    
                        m
                    
                
                =
                
                    
                        ρ
                    
                    
                        0
                    
                
                +
                
                    
                        ∑
                        
                            i
                            =
                            1
                        
                        
                            m
                        
                    
                    
                        
                            
                                ρ
                            
                            
                                i
                            
                        
                        
                            
                                φ
                            
                            
                                i
                            
                        
                    
                
            
         for             
                
                    
                        ρ
                    
                    
                        m
                    
                
                >
                
                    
                        ρ
                    
                    
                        0
                    
                
            
        			Formula V--.

In claim 30, lines 4-5 (as containing Formula IV and V) have been deleted and replaced with: --
            
                
                    
                        ρ
                    
                    
                        m
                    
                
                =
                
                    
                        ρ
                    
                    
                        0
                    
                
                -
                
                    
                        ∑
                        
                            i
                            =
                            1
                        
                        
                            m
                        
                    
                    
                        
                            
                                ρ
                            
                            
                                i
                            
                        
                        
                            
                                φ
                            
                            
                                i
                            
                        
                    
                
            
         for             
                
                    
                        ρ
                    
                    
                        m
                    
                
                <
                
                    
                        ρ
                    
                    
                        0
                    
                
            
        			Formula IV
            
                
                    
                        ρ
                    
                    
                        m
                    
                
                =
                
                    
                        ρ
                    
                    
                        0
                    
                
                +
                
                    
                        ∑
                        
                            i
                            =
                            1
                        
                        
                            m
                        
                    
                    
                        
                            
                                ρ
                            
                            
                                i
                            
                        
                        
                            
                                φ
                            
                            
                                i
                            
                        
                    
                
            
         for             
                
                    
                        ρ
                    
                    
                        m
                    
                
                >
                
                    
                        ρ
                    
                    
                        0
                    
                
            
        			Formula V--.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        8/5/2021